FILED
                             NOT FOR PUBLICATION                            NOV 19 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ROBERT W. HOLLAND,                               No. 11-15133

               Plaintiff - Appellant,            D.C. No. 2:10-cv-01768-ROS

  v.
                                                 MEMORANDUM *
CITY OF PHOENIX; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Arizona
                     Roslyn O. Silver, Chief Judge, Presiding

                           Submitted November 13, 2012 **

Before:        CANBY, TROTT, and W. FLETCHER, Circuit Judges.

       Robert W. Holland, an attorney, appeals pro se from the district court’s

judgment dismissing as time-barred his 42 U.S.C. § 1983 action alleging federal

and state law violations in connection with defendants’ collection and alleged




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
misapplication of traffic offense fees. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo, TwoRivers v. Lewis, 174 F.3d 987, 991 (9th Cir.

1999), and we affirm.

      The district court properly dismissed Holland’s claims as time-barred

because all claims accrued more than two years before Holland filed his complaint.

See Ariz. Rev. Stat. § 12-542 (two-year statute of limitations for personal injury

actions); Ariz. Rev. Stat. § 12-821 (one-year statute of limitations for actions

against any public entity or public employee); TwoRivers, 174 F.3d at 991-92 (for

§ 1983 claims, federal courts apply the forum state’s statute of limitations for

personal injury claims, which begin to accrue “when the plaintiff knows or has

reason to know of the injury”); see also Knox v. Davis, 260 F.3d 1009, 1013 (9th

Cir. 2001) (mere continuing impact from past violations not actionable).

      AFFIRMED.




                                           2                                       11-15133